Citation Nr: 9911635	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-operative scoliosis of the dorsolumbar spine 
with degenerative changes, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran was notified of that 
decision in January 1996 and submitted a notice of 
disagreement (NOD) in September 1996.  The RO issued a 
statement of the case (SOC) in November 1996.  The veteran's 
substantive appeal was received in January 1997.  

In June 1997, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  


REMAND

The veteran contends that his service-connected back 
disability is more severe than the current rating indicates, 
such that it prevents him from working.  At the June 1997 
personal hearing, the veteran testified that he had been 
unemployed since 1983 because of back problems and had 
received disability payments "until Social Security took 
over."  A Financial Status report received in October 1996 
includes the veteran's report of monthly Social Security 
payments; however, there is nothing in the record related to 
an award from Social Security Administration (SSA) regarding 
disability benefits.  Such evidence is relevant to 
determination of the veteran's ability to secure and follow a 
substantially gainful occupation and VA has a duty to assist 
the veteran in developing his claim by acquiring the SSA 
decision and records on which that decision was made.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Consequently, the Board finds that the case must be remanded 
for additional development.  

The Board further notes that the medical evidence developed 
to date is inadequate for the purpose of accurately 
evaluating the extent of the veteran's disabilities.  
Included in the record is a copy of a February 1998 report 
noting that a VA examination was canceled for the veteran's 
failure to report.  There is no copy of a letter of 
notification to the veteran regarding this examination.  
Given the confusion in this regard, the Board finds that in 
all fairness to the veteran, another VA examination should be 
scheduled.  In addition, when the veteran is sent notice of 
the scheduled examination he should also be provided with the 
criteria of 38 C.F.R. § 3.655 (1998) and informed that if he 
does not report the provisions of that regulation will be 
considered.

The VA examination conducted must include an opinion as to 
the effect the veteran's service-connected disabilities have 
on his ability to work.  Such an opinion is required before 
the Board can decide the issue of a total rating based on 
individual unemployability.  Friscia v. Brown, 7 Vet. 
App. 294 (1995).  In addition, any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, because the Codes used to rate the veteran's 
back disability are cast in large measure in terms of 
limitation of motion, any examination for rating purposes 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca, 
supra. 

Accordingly, the examination ordered on remand should include 
medical determinations on whether the back exhibits pain with 
use, weakened movement, excess fatigability, incoordination, 
or any other functionally disabling symptom.  Additionally, 
and most importantly, these determinations should be 
expressed in terms of additional range-of-motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
DeLuca, supra.

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file and 
associate them with the claims file.  
This should include the VA records from 
VA Medical Center, Augusta, Georgia, VA 
Medical Center, Columbia, South Carolina 
and the outpatient clinic in Greenville, 
South Carolina.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of disabling manifestations of his 
service-connected back disability.  The 
RO should furnish the veteran with the 
provisions of 38 C.F.R. § 3.655.  
Findings that take into account all 
functional impairments identified in 
§§ 4.40, 4.45, including pain on use, 
incoordination, weakness, fatigability, 
abnormal movements, etc. should be 
included.  Any functional impairment 
identified should be expressed in terms 
of additional range-of-motion loss beyond 
that clinically demonstrated.  See 
DeLuca, supra.  It should be specifically 
noted whether the limitation of motion of 
the dorsal spine is slight, moderate or 
severe, as provided by the provisions of 
Diagnostic Code 5291 and then separately 
it should be noted whether the limitation 
of motion of the lumbar spine is slight, 
moderate or severe, as provided in 
Diagnostic Code 5292.  The examiner 
should review the claims folder, 
including a copy of this REMAND, and 
perform all tests and studies necessary 
to address the extent of functional 
impairment due the veteran's back 
disability.  The examiner should express 
an opinion as to whether the veteran's 
service-connected back disorder alone, is 
of such severity as to prevent him from 
performing substantially gainful 
employment.  All findings, opinions and 
bases therefor should be set forth in 
detail.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This should 
include readjudicating the veteran's 
claim for an increased rating for the 
service-connected back disability, taking 
into consideration all applicable rating 
criteria and DeLuca.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







